01/27/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 7, 2021

             STATE OF TENNESSEE v. ROBERT SHANE COLE

                 Appeal from the Circuit Court for Madison County
                     Nos. 20-117, 20-367 Kyle Atkins, Judge


                            No. W2020-01675-CCA-R3-CD


The Defendant, Robert Shane Cole, was convicted upon his guilty pleas to numerous
offenses related to driving under the influence, driving on a revoked license, violation of
the open container law, possession of drug paraphernalia and various drugs, violation of
multiple driving-related offenses, and harassment. The plea agreement did not contain
provisions related to the length and manner of service of the sentences. The trial court
sentenced the Defendant to an effective sentence of five years, eleven months, and
twenty-nine days, to be served. On appeal, the Defendant contends that the trial court
erred in denying his request for probation. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and TIMOTHY L. EASTER, JJ., joined.

George Morton Googe, District Public Defender; M. Todd Ridley, Assistant Public
Defender – Appellate Division; and John D. Hamilton (at guilty plea and sentencing
hearings), Assistant District Public Defender; for the appellant, Robert Shane Cole.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Jody S. Pickens, District Attorney General; Andrew Coulum, April
Knight, and Nina W. Seiler, Assistant District Attorneys General, for the appellee, State
of Tennessee.

                                       OPINION

       The Defendant’s offenses relate to events on July 25 and November 26, 2019. The
transcript of the guilty plea hearing has not been included in the record. See State v.
Bunch, 646 S.W.2d 158, 160 (Tenn. 1983) (stating that the appellant has the burden of
preparing a fair, accurate, and complete account of what transpired in the trial court
relative to the issues raised on appeal); see also T.R.A.P. 24(b); State v. Caudle, 388
S.W.3d 273, 279 (Tenn. 2012) (“[W]hen a record does not include a transcript of the
hearing on a guilty plea, the Court of Criminal Appeals should determine on a case-by-
case basis whether the record is sufficient for a meaningful review[.]”). According to the
affidavit of complaint for the Defendant’s July 25, 2019 offenses, the following occurred:

             On July 25, 2019 at approximately 6:50 pm deputies conducted a
      query TN tag B93014H through the TN Integrated Criminal Justice Portal
      as it was driving West on Highway 18. The query showed the vehicle
      information as well as a picture of the registered owner was [the Defendant]
      and that his license status was revoked. The driver of the vehicle was
      positively identified as the registered owner. A traffic stop was conducted
      and deputies made contact with [the Defendant. The Defendant] had
      possession of his revoked drivers license well beyond the 20 day grace
      period to surrender it and could not provide proof of insurance. Deputies
      observed multiple open beer cans in the passenger compartment. Deputies
      conducted a search of the vehicle and discovered 5 Adderall XR 20mg pills
      and 16 Acetaminophen/Oxycodone Hydrochloride pills in a white
      ibuprofen bottle near the driver cupholder. [The Defendant] was arrested
      and charged with the above offenses [No Proof of Insurance 55-12-139,
      Open Container 55-10-416, Possession of Schedule II with Intent (x2) 39-
      17-417, Driving on Revoked License 55-50-504, Possession of Revoked
      License 55-12-127]. He was transported to the Madison County CJC and
      released to corrections without incident. This did occur in Madison
      County.

The affidavit of complaint for November 26, 2019, states the following:

             On November 26, 2019 at approximately 2245 hours, Deputies were
      dispatched . . . in regards to a disturbance being created by [the Defendant].
      Upon arriving on scene and speaking with Samantha Tebbetts, [the
      Defendant’s] ex-girlfriend, an individual . . . called Tebbetts phone.
      Tebbetts put the phone on speaker and identified the caller as [the
      Defendant]. Deputies were able to hear [the Defendant] state to wait and
      that he was coming up there with his whole crew to “tear the place up.”
      Tebbetts stated that [the Defendant’s] statement made her afraid for her
      safety. Deputies in the area spotted the black 2006 Honda Pilot bearing TN
      tag B9314H that [the Defendant] was reported to be driving, traveling east
      on Wilde Rd in front of the residence. Deputies initiated a traffic stop on
      the vehicle and identified the driver as [the Defendant]. Deputies took [the

                                           -2-
      Defendant] into custody and upon searching his person, found a clear glass
      pipe used to smoke methamphetamine in his left hip pocket. As Deputies
      retrieved the pipe, a clear plastic wrapper containing methamphetamine fell
      to the ground. The meth was found to weigh 0.74 grams. Found in the
      Honda were several opened cans of Budlight beer in the center console.
      Deputies noticed the scent of an alcoholic beverage coming from [the
      Defendant’s] person, noticed that he had slurred speech, had glassy and
      bloodshot eyes, and was unsteady on his feet. MCSO Dispatch confirmed
      that this would be the [the Defendant’s] 4th offense of DUI and 3rd offense
      of Driving While Revoked. He was last revoked out of Hardeman County
      for DUI on 01/26/2018. This occurred in Madison County.

The November 26, 2019 affidavit listed charges for harassment, fourth offense driving
under the influence (DUI), violation of the open container law, third offense driving
while license revoked, possession of drug paraphernalia, and possession of
methamphetamine.

        The plea agreement and the judgments reflect that the Defendant pleaded guilty to
the following offenses occurring on July 25, 2019:

      Driving While License Revoked, a Class B misdemeanor, T.C.A. § 55-50-
      504, two counts

      Violation of the Open Container Law, a Class C misdemeanor, T.C.A. §55-
      10-416

      Possession of a Schedule II Controlled Substance, a Class A misdemeanor,
      T.C.A. § 39-17-418, two counts

      Display or Possession of a Cancelled, Revoked, Suspended or Fraudulently
      Altered Driver’s License, a Class C misdemeanor, T.C.A. § 55-50-601(1)

      Violation of the Financial Responsibility Law, a Class C misdemeanor,
      T.C.A. § 55-12-139

The plea agreement and the judgments also reflect that Defendant also pleaded guilty to
the following offenses occurring on November 26, 2019:

      DUI – first offense, a Class A misdemeanor, T.C.A. § 55-10-401


                                           -3-
      DUI – fifth offense, a Class D felony, T.C.A. § 55-10-401, merged with
      DUI – first offense

      Driving While License Revoked, a Class B misdemeanor, T.C.A. § 55-50-
      504, two counts, merged

      Harassment, a Class A misdemeanor, T.C.A. § 39-17-308

      Possession of Methamphetamine, a Class A misdemeanor, T.C.A. § 39-17-
      434

      Possession of Unlawful Drug Paraphernalia, a Class A misdemeanor,
      T.C.A. § 39-17-425

      Violation of the Open Container Law, a Class C misdemeanor, T.C.A. §
      55-10-416

The plea agreement did not include provisions regarding the length or manner of service
of the sentences.

        At the November 23, 2020 sentencing hearing, the presentence report was
received as an exhibit and reflected the following: The forty-nine-year-old Defendant
had a lengthy criminal history spanning his adult life. Many of the conviction offenses
involved motor vehicles or intoxicants, or both. The Defendant had felony convictions
for aggravated kidnapping and especially aggravated robbery, both committed at age
eighteen. He had a prior conviction for domestic violence. His history of supervision
reflected that he had repeatedly violated the terms of release on parole or probation. He
obtained a GED certification during a previous period of incarceration. He reported
alcohol and methamphetamine use until his arrest for the present offenses and stated he
had also used narcotics for which he did not have a prescription. He reported that he
drank “a six-pack per day” until he was arrested for the present offenses and that he had
had past periods of abstinence from alcohol. He reported that he had two adult children
and three adult stepchildren. He also reported child support obligations of $600 per
month. He reported that he had worked for the same employer for three to four years,
and the Defendant’s mother advised the presentence investigator that an individual had
called to inquire about when the Defendant would be available to return to work. The
Defendant also had prior employment in the construction industry. The Strong-R Risk
Assessment Tool reflected that the Defendant’s risk of reoffending was “moderate.”



                                           -4-
       A Department of Safety document listing the Defendant’s prior convictions and
driver’s license status changes was received as an exhibit. A certified copy of the
judgment for the Defendant’s prior Texas DUI conviction was received as an exhibit.

        Samantha Tebbetts testified that on November 26, 2019, the Defendant “kept
coming to” her house. She said, “[A]t first he wasn’t acting a fool” and wanted to talk to
her. She said she told him that she did not want to talk and to leave. She said that the
next time he came to her house, “he was trying to scream at” her and that he told her he
was “going to kill [her] if he couldn’t have [her].” She said that the Defendant left and
that “we” called the authorities. She thought the Defendant returned two more times.
Ms. Tebbetts said that the Defendant called her while the police were there, that she
placed the call on the speaker on the instructions of the police, and that the Defendant
stated he “was going to get his posse to come back and kill us.” She said she had been
terrified.

       Ms. Tebbetts testified that she was afraid of the Defendant and that she did not
want him around her. She was afraid that if the Defendant were released from jail, he
would kill her. She said that if the Defendant were released, she would have to “be in
hiding” due to her fear that the Defendant would kill her. She said that the Defendant had
written her a letter from jail and that he had believed “the . . . order of protection was
off.” The letter was received as an exhibit. In the letter, the Defendant stated, “I’m sorry
for what ever I did or said that night.” He said he “got on the whiskey and more” after
she told him she “was done” and that her “x was out there.” The Defendant professed
that he loved Ms. Tebbetts, that he had not meant to scare or hurt her, and that he wanted
her forgiveness.

       Ms. Tebbetts testified that she had applied for an order of protection and that the
application had been dismissed. She said she failed to appear at the hearing on the
application because she had thought the hearing date was one day after the correct
hearing date. She said she had not applied again because the Defendant had been in jail.
She said that a general sessions judge had issued a “no contact” order and that the
Defendant should not have sent the letter to her.

        The Defendant testified that he had been in jail for about 362 days and that he had
pleaded guilty “blind” without an agreement as to sentencing. He acknowledged that he
“maybe” had “a problem with alcohol” and that he had used drugs. He said that for the
past fifteen years, he had worked as a pipe welder, pipe fitter, and millwright. He agreed
that his present boss wanted him to come back to work and said he needed to be out of
jail in order to work to pay child support and to get his “life back together.” He said that
he worked sixty hours per week and that he earned $1500 to $2000 per week. He agreed

                                            -5-
that he paid $150 per week in child support and that he had two minor children, ages
eleven and thirteen. He said he could live with his mother if he were granted an
alternative sentence.

       The Defendant testified that he thought the application for an order of protection
was dismissed after he went to court but Ms. Tebbetts failed to appear. He said he wrote
to her to apologize and that he now saw that he should not have written to her. He said
that he would not bother her and that he “want[ed] nothing to do with her.” He said, “We
was both on drugs at the time.”

       The Defendant acknowledged that he had been on probation in Hardeman County
for vandalism and violation of a restraining order when he was arrested for “this offense.”
He said the general sessions judge in the present case did not enter a no-contact order.

       The trial court stated that it had considered the evidence, the presentence report,
the principles of sentencing, the parties’ arguments regarding sentencing alternatives, the
nature and characteristics of the Defendant’s criminal conduct, the evidence related to the
mitigating and enhancement factors, the Defendant’s statements on his own behalf, and
the victim’s testimony. The court found that the Defendant was a Range II offender. It
also found that the Defendant’s sentences should be enhanced based upon his previous
history of criminal convictions in addition to those used to establish his sentencing range.
See T.C.A. § 40-35-114(1) (2019). The court noted the Defendant’s two previous violent
felony convictions and “about 25 or 26 . . . misdemeanors.” The court found that the
Defendant committed the November 26, 2019 felony DUI offense while on bail for the
July 25, 2019 offenses and that he committed all of the offenses while on probation for
previous Hardeman County offenses. See id. at (13)(A), (C). The court found that the
Defendant was entitled to mitigating weight based upon his “solid work history.” See id.
§ 40-35-113(13) (2019). The court noted, as well, that consecutive sentencing was
mandatory because the Defendant committed the felony DUI offense “while on parole or
other release program.” See Tenn. R. Crim. P. 32(c)(3)(A), (C).

       The trial court found that the Defendant’s moderate risk to reoffend, based upon
the Strong-R Risk Assessment, weighed against granting probation. The court also found
that the facts and circumstances of the offenses, the nature and characteristics of the
criminal conduct, the Defendant’s prior criminal history, and the Defendant’s likelihood
to reoffend weighed against granting probation. The court found that the Defendant’s
physical and mental conditions and his social history “probably weigh[ed] against
probation.” The court again noted that the Defendant committed the July 25, 2019, and
possibly the November 26, 2019 offenses while on probation.


                                            -6-
       Regarding the Defendant’s July 25, 2019 two convictions, the trial court merged
the two convictions for driving while license revoked into a single judgment of
conviction and sentenced him to serve six months at 75%. For violating the open
container and financial responsibility laws, the court imposed a fine of $1 for each
conviction. For possession of methamphetamine and possession of oxycodone, the court
imposed sentences of eleven months, twenty-nine days for each conviction. For
possession of a revoked driver’s license, the court sentenced the Defendant to thirty days
at 75%.

      For the November 26, 2019 offenses, the trial court merged the DUI first offense
and DUI fifth offense convictions into a single judgment of conviction and sentenced the
Defendant to five years as a Range II offender, to be served at 35%. The court merged
the two convictions of driving on a revoked license into a single judgment of conviction
and sentenced the Defendant to six months at 75%. For harassment, possession of
methamphetamine, and possession of drug paraphernalia, the court imposed a sentence of
eleven months, twenty-nine days at 75% for each conviction. The court declined to
impose a fine for the open container law conviction.

       The trial court imposed the sentences for the November 26, 2019 offenses
consecutively to the sentences for the July 25, 2019 offenses. The court revoked the
Defendant’s driving privileges for eight years and ordered him not to have any contact
with the victim or any witnesses. This appeal followed.

       The Defendant contends that the trial court abused its discretion in ordering him to
serve his sentence, rather than granting an alternative sentence. The State responds that
no abuse of discretion has been shown. We agree with the State.

       This court reviews challenges to the length of a sentence within the appropriate
sentence range “under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). A trial court must
consider any evidence received at the trial and sentencing hearing, the presentence report,
the principles of sentencing, counsel’s arguments as to sentencing alternatives, the nature
and characteristics of the criminal conduct, any mitigating or statutory enhancement
factors, statistical information provided by the Administrative Office of the Courts as to
sentencing practices for similar offenses in Tennessee, any statement that the defendant
made on his own behalf, the potential for rehabilitation or treatment, and the result of the
validated risk and needs assessment. T.C.A. §§ 40-35-103 (2019), -210 (2019); State v.
Ashby, 823 S.W.2d 166, 168 (Tenn. 1991); State v. Moss, 727 S.W.2d 229, 236 (Tenn.
1986); State v. Taylor, 744 S.W.2d 919 (Tenn. Crim. App. 1987)); see T.C.A. § 40-35-
102 (2019).

                                            -7-
        Likewise, a trial court’s application of enhancement and mitigating factors are
reviewed for an abuse of discretion with “a presumption of reasonableness to within-
range sentencing decisions that reflect a proper application of the purposes and principles
of our Sentencing Act.” Bise, 380 S.W.3d at 706-07. “[A] trial court’s misapplication of
an enhancement or mitigating factor does not invalidate the sentence imposed unless the
trial court wholly departed from the 1989 Act, as amended in 2005.” Id. at 706. “So long
as there are other reasons consistent with the purposes and principles of sentencing, as
provided by statute, a sentence imposed . . . within the appropriate range” will be upheld
on appeal. Id.

       The Sentencing Reform Act provides:

       (1)     Sentences involving confinement should be based on the following
             considerations:

       (A)     Confinement is necessary to protect society by restraining a
             defendant who has a long history of criminal conduct;

       (B)      Confinement is necessary to avoid depreciating the seriousness of
             the offense or confinement is particularly suited to provide an effective
             deterrence to others likely to commit similar offenses; or

       (C)      Measures less restrictive than confinement have frequently or
             recently been applied unsuccessfully to the defendant[.]

Id. § 40-35-103(1)(A)-(C) (2019). If probation is denied solely on the basis of the
circumstances of the offense, they “must be especially violent, horrifying, shocking,
reprehensible, offensive, or otherwise of an excessive or exaggerated degree,” and the
nature of the offense must outweigh all factors favoring a sentence other than probation.
State v. Hartley, 818 S.W.2d 370, 374-75 (Tenn. Crim. App. 1991) (citations omitted).
This court has recognized, “This standard has essentially been codified in the first part of
T.C.A. § 40-35-103(1)(B) which provides for confinement if it ‘is necessary to avoid
depreciating the seriousness of the offense.’” Id. at 375.

      Tennessee Code Annotated 40-35-302(b) (2019) governs misdemeanor
sentencing, which requires a trial court to impose a specific sentence consistent with the
purposes and principles of the Sentencing Act. Likewise, if a trial court orders a
defendant to serve a sentence in confinement, the court must fix a percentage of the
sentence a defendant is required to serve. Id. § 40-35-302(d). Although a trial court is

                                             -8-
not required to hold a sentencing hearing, the court must permit the parties to address
“the length of any sentence and the manner in which the sentence is to be served.” Id. §
40-35-302(a). Trial courts are granted considerable discretion and flexibility in
misdemeanor sentencing determinations, and defendants convicted of misdemeanors are
not presumed eligible for alternative sentencing. State v. Troutman, 979 S.W.2d 271, 273
(Tenn. 1998); see State v. Combs, 945 S.W.2d 770, 773-74 (Tenn. Crim. App. 1996); see
also State v. Williams, 914 S.W.2d 940, 949 (Tenn. Crim. App. 1995). Likewise, “there
is no presumptive minimum sentence provided by law for misdemeanors.” State v.
Seaton, 914 S.W.2d 129, 133 (Tenn. Crim. App. 1995). In determining the percentage of
service for misdemeanors, a trial court must consider the purposes and principles of
sentencing and the enhancement and mitigating factors and must not impose arbitrary
incarceration. T.C.A. § 40-35-302(d); see Troutman, 979 S.W.2d at 274 (stating that
“while the better practice is to make findings on the record when fixing a percentage of a
. . . sentence to be served in incarceration, a . . . court need only consider the principles of
sentencing and enhancement and mitigating factors . . . to comply with the legislative
mandates of the misdemeanor sentencing statute”).

       As with felony sentencing, the “abuse of discretion with a ‘presumption of
reasonableness’” standard of review applies to questions related to probation or any other
alternative sentence. Caudle, 388 S.W.3d at 278-79; see Bise, 380 S.W.3d at 708.
Although our supreme court has not considered whether the abuse of discretion with a
presumption of reasonableness standard applies to misdemeanor sentencing
determinations, it has stated that the standard “applies to all sentencing decisions,” and
this court has previously applied the standard to misdemeanor sentencing. State v. King,
432 S.W.3d 316, 324 (Tenn. 2014); see State v. Sue Ann Christopher, No. E2012-01090-
CCA-R3-CD, 2013 WL 1088341, at *6-8 (Tenn. Crim. App. Mar. 14, 2013), perm. app.
denied (Tenn. June 18, 2013); see also T.C.A. § 40-35-401(d) (2019) (stating that all
sentencing issues raised pursuant to Code section 40-35-401(a) are subject to the same
standard of review).

       Generally, compliance with the purposes and principles of sentencing in a
misdemeanor case requires a trial court to consider any evidence received at the trial and
at any sentencing hearing, counsel’s arguments as to sentencing alternatives, the nature
and characteristics of the criminal conduct, any mitigating or statutory enhancement
factors, any statement that the defendant made on his own behalf, the potential for
rehabilitation or treatment, and the relevant statutory considerations. See T.C.A. §§ 40-
35-102, -103, -210.

      The Defendant argues that he, and the community, would be better served if he
were allowed to serve his sentence on probation. He notes his consistent work history

                                              -9-
and his compliance with his child support obligations. He acknowledges his drug and
alcohol abuse issues and notes that they were likely involved in this “threatening
interaction with Ms. Tebbetts.” The Defendant notes that despite the numerous offenses
involved in the present case, only one was a felony, and he had already served in excess
of the 150-day mandatory minimum incarceration for the DUI felony. See id. § 55-10-
402(a)(5)(A) (2020) (subsequently amended). He argues that probation coupled with
drug and alcohol treatment would more effectively accomplish the principles and
purposes of sentencing.

       The State responds that the Defendant, a Range II offender who was being
sentenced for a third felony, was not a favorable candidate for an alternative sentence.
See id. § 40-35-102(6)(a). The State also argues that confinement was necessary to
protect the public from the Defendant’s long history of criminal conduct, that he had
previously been given opportunities to serve sentences outside of incarceration, and that
he had violated the terms of release.

        The record reflects that the trial court was heavily influenced in its sentencing
determination by the Defendant’s extensive criminal history and his past failures on
probation or parole. Indeed, the Defendant’s criminal history is abysmal. Many of the
present offenses related to the use of alcohol or drugs and to driving despite not having a
valid license and while under the influence of an intoxicant. Both the present offenses
and his prior offenses demonstrate a pattern of repeated unlawfulness and disregard for
the rules of the road and the safety of himself and others. In addition, the Defendant was
convicted of harassment, and he has a prior conviction for domestic abuse. The record
reflects that his past interactions with the criminal justice system have not caused him to
reform his conduct. In addition, he has been unsuccessful when given prior reprieves
from incarcerative sentences.

        Upon review, we conclude that the Defendant has failed to demonstrate that the
trial court abused its discretion in denying probation and ordering him to serve his
effective five year, eleven month, and twenty-nine-day sentence. He is not entitled to
relief on this basis.

        In consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.
                                            _____________________________________
                                             ROBERT H. MONTGOMERY, JR., JUDGE




                                           -10-